11/12/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0248


                                       DA 20-0248
                                    _________________

IN RE THE PARENTING OF;

A.K.,

        Minor Child.

ANDREW J. KOBER,
                                                                   ORDER
               Petitioner and Appellee,

        and

SAVANNAH M. SPRINGFIELD,

               Respondent and Appellant.
                                  _________________

        Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
        The Clerk is directed to provide a copy hereof to all parties of record and to the
Honorable Colette B. Davies, District Judge.

                                                  For the Court,




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                 November 11 2020